Citation Nr: 1744738	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  10-47 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to April 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2017, the Board previously remanded these matters for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

As stated above, these issues were previously remanded by the Board in April 2017.  At that time, the Board instructed the AOJ to schedule the Veteran for VA medical examinations to address the nature and etiology of hearing loss and tinnitus, any diagnosed sleep apnea, and the nature and severity of his service connected DDD of the lumbar spine.  While VA examinations were scheduled in May 2017, there is no evidence that the Veteran was provided with proper notification of the examination date, time and location.  Specifically, the Veteran, through his representative, has asserted that he did not receive notification of the date of the aforementioned VA examinations.  As such, the Board finds that the directives of the April 2017 remand have not been met.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an additional remand of these issues consistent with the prior remand instructions is warranted.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA audiological examination with an appropriate medical professional to determine the nature and etiology of any current hearing loss and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including a copy of this REMAND, the Veteran's service treatment records, post-service medical records, and his statements.  Consideration of such should be reflected in the completed examination report.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.

The examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hearing loss and/or tinnitus is/are causally or etiologically related to the Veteran's military service, including noise exposure therein which is shown in the service treatment records as evidenced by audiograms given as part of Hearing Conservation Data collection between 2000 and 2003.  The examiner should also address whether the Veteran's tinnitus is caused by or otherwise related to his hearing loss.

The examiner must consider the Veteran statements regarding onset and continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Any opinion expressed must be accompanied by a complete rationale.  The examiner must not rely solely on the fact that the Veteran's hearing was within normal limits for VA purposes at the time of separation from service, as the basis for any opinion provided

If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

2.  Schedule the Veteran for a VA examination with an appropriate medical professional to assess whether he has a current diagnosis of sleep apnea and to determine its likely etiology.  The examiner is requested to review all pertinent records associated with the claims file, including a copy of this REMAND, the Veteran's service treatment records, post-service medical records, and statements.  Consideration of such should be reflected in the completed examination report.

Based on a review of the evidence, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran has sleep apnea that began in service, was caused by service, or is otherwise related to service. 

A complete rationale must be provided for any opinion expressed.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

3.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the current severity of his service connected DDD of the lumbar spine.  The examiner is requested to review all pertinent records associated with the claims file, including a copy of this REMAND.  Consideration of such should be reflected in the completed examination report.
  
Range of motion testing should be undertaken for the thoracolumbar spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  The AOJ is specifically instructed to notify the Veteran in writing of the date, time, and locations of the VA examinations and to document such notification in the Veteran's claims file. 

5.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




